DOWDELL, J.
The defendant, testifying as a witness in his own behalf, stated that after the shooting of the deceased he (Avitness) Avent to Mountain Top for a doctor. He did not find a doctor, nor did he return to where the shooting occurred. He was asked by his counsel, both on the direct ad redirect examination, why he did not go back to Avhere the deceased Avas. An objection by the solicitor Avas sustained to this question. This ruling of the court is now complained of as error. It was not stated to the trial court what Avas proposed to be shoAvn in evidence by this question. As a general rule secret motives or reasons, or mere operations ol one’s mind, are not competent in evidence. Moreover, it is not made to appear AAdiat ansAver was expected to the question, Avhether material or immaterial. Therefore it cannot be said that error Avas committed in sus*26taming the objection to the question, ancl, if any error, that it was prejudicial to the rights of the defendant.
Charge 6, refused to the defendant, was inherently bad. A reasonable possibility of the defendant’s innocence is not a proper predicate for an acquittal.
Charges G- and L, which were refused to the defendant, were approved in Gregory v. State, 140 Ala. 16, 37 South. 259. The court erred in its refusal to give the same.
Charges IT and J are each argumentative, and for that reason, if no other, were properly refused.
Charges 13 and 17 each finds substantial duplicate in written charge B, given at the request of the defendant.
Written charges G and H, given at the request of the state, correctly stated the Law, and no error Avas committed in the giving of them.
There was no error in sustaining the demurrer to the defendant’s plea of misnomer. The name “Ravier,” by Avhich the defendant was indicted under an alias, is idem scnans Avith the name “Revear,” set up as defendant’s true name in his plea of misnomer.
For. the error pointed out, the judgment is reversed, and the cause remanded.
Reversed and remanded. All the justices concur.